Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Victor E. Igiebor,
Petitioner
Vv.
The Inspector General.
Docket No. C-09-416
Decision No. CR2114

Date: April 19, 2010

DECISION

Petitioner, Victor E. Igiebor, filed a request for hearing seeking administrative review of
the Inspector General’s (I.G.’s) determination to exclude him for twenty (20) years from
participation in Medicare, Medicaid, and all federal health care programs under section
1128(a)(1) of the Social Security Act (Act). For the reasons discussed below, I find that
the I.G. is authorized to exclude Petitioner, and the imposition of a 20-year exclusion is
reasonable.

I. Background

On March 31, 2009, the I.G. notified Petitioner that he had determined to exclude him
from participation in Medicare, Medicaid, and other federally-funded health care
programs for a period of 20 years, based on his conviction of a criminal offense as
described at section 1128(a)(1) of the Act. The I.G. informed Petitioner that the length of
the exclusion, 20 years, was based on evidence relating to two aggravating
circumstances: the acts resulting in his conviction caused a financial loss to a
government program of more than $5,000; and the sentence imposed by the court
included incarceration. I.G. Ex. 1.
Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision.

A Civil Remedies Division Acknowledgment letter, dated April 30, 2009, was sent to the
parties. This letter advised the parties that I had scheduled a telephone prehearing
conference for May 26, 2009, and instructed Petitioner to provide my office with a
telephone number five days before the scheduled conference. Because Petitioner did not
provide my office with a telephone number, I cancelled the conference and issued an
Order to Show Cause to Petitioner. Petitioner submitted a response to the Order to Show
Cause, in which he provided a telephone number where he could be reached. I accepted
Petitioner’s submission and rescheduled the telephone prehearing conference for
September 9, 2009. Due to logistical reasons relating to setting up a call at the prison, the
prehearing conference could not be held with the parties until September 11, 2009.
During the conference, I advised Petitioner of his right to be represented by an attorney.
Petitioner stated that he intended to write a letter to his former attorney, and I stated that I
would give him 45 days in which to contact his former attorney. The I.G. expressed his
position that this case could be resolved on the basis of written briefs, as the case
involved purely legal issues. I scheduled another telephone prehearing conference for
October 30, 2009.

At the second telephone prehearing conference on October 30, 2009, Petitioner stated that
e had not been able to contact his attorney and that he would represent himself in these
proceedings. Petitioner agreed to have this case decided on written submissions and
agreed to a briefing schedule.

The L.G. filed his brief on December 4, 2009, accompanied by six exhibits (1.G. Exs. 1-
6). Petitioner filed a brief in response on January 31, 2010. The I.G. advised me by
letter, dated February 22, 2010, that because the I.G. had not received a copy of
Petitioner’s brief, he would not be filing a reply brief. On February 23, 2010, my office
sent a letter to the parties, advising them that Petitioner had submitted a response brief,
and that the LG. had not received a copy of Petitioner’s brief. With the letter, my office
enclosed a copy of Petitioner’s brief for the I.G. and set a deadline for the L.G.’s filing of
a reply brief, or to advise me in writing that no reply would be filed. The LG. submitted
a reply brief on March 4, 2010. In the absence of any objection, I admit into the record
LG. Exs. 1-6.

II. Issues

The Secretary of the Department of Health and Human Services (Secretary) has by
regulation limited my scope of review to two issues:

1) whether the LG. has a basis for excluding Petitioner from program participation,
pursuant to section 1128(a)(1) of the Act; and
2) whether the length of the exclusion, 20 years, is reasonable.
Act § 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(1).
II. Discussion

A, Petitioner must be excluded under section 1128(a)(1) of the
Act, because he was convicted of a criminal offense related to the
delivery of an item or service under the Medicare program.

Section 1128(a)(1) of the Act requires that the Secretary exclude an individual who has
been convicted under federal or state law of a criminal offense related to the delivery of
an item or service under Medicare or a state health care program. 42 C.F.R. §
1001.101(a).

During the relevant time period, Petitioner was a co-owner of the Wingate Drug &
Alcohol Rehabilitation Center (Wingate), operating in Houston, Texas. I.G. Ex. 4. An
investigation by a Medicaid Fraud Unit revealed that Wingate submitted $487,536.04 in
alse claims to the Medicaid program for chemical dependency treatment, through the
accounts of 220 Medicaid recipients, and received $406,577.50 in payment from
Medicaid for services not provided. The investigation revealed that any Medicaid claims
submitted for chemical dependency treatment services provided by Wingate interns from
December 2003 through November 2004 were fraudulent, because Wingate was not
registered with the Texas Department of State Health Services as a Counselor Training
Institute. 1.G. Ex. 4 at 1. In addition, Petitioner was illegally buying Medicaid numbers
rom several different individuals. Jd.

On October 8, 2007, a grand jury in the 351st District Court of Harris County, Texas
charged Petitioner with one count of felony Aggregate Theft by a Governmental
Contractor. LG. Ex. 5. Petitioner waived a jury trial, and, on September 23, 2008,
Petitioner was found guilty in a bench trial and was convicted of a First Degree Felony,
Theft by a Government Contractor. I.G. Ex. 6. On that same date, the judge sentenced
Petitioner to 10 years in jail and ordered Petitioner to pay $230 in court costs, $1,319.86
in extradition costs, and restitution in the amount of $500,000. Jd. at 2.

The court records conclusively establish the fact of Petitioner’s conviction. The court’s
adjudication of his guilt and its judgment of conviction satisfy the definitions of
“conviction” set out at sections 1128(i)(1) and (2) of the Act. Therefore, Petitioner was
“convicted” of an offense within the meaning of the Act.

' My findings of fact/conclusion of law are set forth, in italics and bold, in the discussion
captions of this decision.
The undisputed evidence also establishes that Petitioner’s conviction is related to the
delivery of an item or service under the Medicaid program. As stated above, Petitioner
fraudulently billed Medicaid for chemical dependency treatment services to Medicaid
recipients at Wingate. See I1.G. Ex. 4. This conduct resulted in $487,536.04 in false
billings to the Medicaid program. Petitioner was ordered to pay restitution in the amount
of $500,000. The submission of false claims to the Medicare and Medicaid programs has
been consistently held to be a program-related crime within the reach of section
1128(a)(1) of the Act. Jack W. Greene, DAB No. 1078 (1989), aff'd sub nom. Greene v.
Sullivan, 731 F. Supp. 835 (E.D. Tenn. 1990); Julius Williams, III, DAB CR1464 (2006);
Kennard C. Kobrin, DAB CR1213 (2004); Norman Imperial, DAB CR833 (2001);
Egbert Aung Kyang Tan, M.D., DAB CR798 (2001); Lorna Fay Gardner, DAB CR648
(2000); Mark Zweig, M.D., DAB CR563 (1999); Alan J. Chernick, D.D.S., DAB CR434
(1996). I find that the required nexus and common-sense connection between the crime
of which Petitioner was convicted and the Medicaid program is present here as a matter
of fact. See Berton Siegel, D.O., DAB No. 1467 (1994).

Petitioner challenges the facts and circumstances of his underlying conviction. He asserts
that his conviction is not “final,” because it is currently under appeal, “based on
procedural errors.” As such, he requests that I hold his exclusion in abeyance, until the
court has issued a ruling on his appeal. P. Br. at 2, 3; Petitioner’s Hearing Request. But
federal regulations explicitly preclude any collateral attacks on his conviction.

When the exclusion is based on the existence of a criminal conviction . . . where
the facts were adjudicated and a final decision was made, the basis for the

underlying conviction . . . is not reviewable and the individual or entity may not
collaterally attack it, either on substantive or procedural grounds, in this appeal.

42 C.F.R. § 1001.2007(d); Joann Fletcher Cash, DAB No. 1725 (2000); Chander
Kachoria, R.Ph., DAB No. 1380 at 8 (1993) (“There is no reason to ‘unnecessarily
encumber the exclusion process’ with efforts to reexamine the fairness of state
convictions.”); Young Moon, M.D., DAB CR1572 (2007).

With respect to Petitioner’s pending appeal, the Act specifically precludes my
considering whether such an appeal is pending. Act § 1128(i) (“[A]n individual . . . is
considered to have been ‘convicted’ of a criminal offense . . . regardless of whether there
is an appeal pending ... .”).” Moreover, I am without the authority to hold Petitioner’s
exclusion in abeyance, or to order the I.G. to remove his exclusion.

> If, after issuance of this decision, Petitioner’s conviction is overturned on appeal, the
1.G. would no longer have basis to impose the exclusion. See 42 C.F.R. § 1001.3005.
Petitioner has also indicated in his brief that an in-person hearing is necessary and lists
witnesses whose testimony he wishes to offer. P. Br. at 4. Petitioner claims that these
witnesses’ proposed testimony will “verify who is the actual owner/biller of Wingate.”
Id. However, because I have no authority to review his criminal conviction, such
testimony would be irrelevant. An in-person hearing is therefore not necessary; indeed, it
would serve no purpose. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48
(1986); Livingston Care Ctr. v. U.S. Dep’t of Health and Human Servs., 388 F.3d 168,
173 (6th Cir. 2004) (hearing unnecessary because case turns on a question of law and
presents no genuine dispute as to any material fact).

B. Petitioner’s 20-year exclusion is reasonable.

Once a predicate conviction within the ambit of section 1128(a) of the Act has been
demonstrated, exclusion for the minimum period of five years is mandatory. Act §
1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a),1001.2007(a)(2); Mark K. Mileski, DAB No.
1945 (2004); Salvacion Lee, M.D., DAB No. 1850 (2002); Lorna Fay Gardner, DAB No.
1733 (2000); David A. Barrett, DAB No. 1461 (1994). The period of exclusion may be
enhanced to more than five years, if the 1.G. proves the existence of certain aggravating
factors listed at 42 C.F.R. §§ 1001.102(b)(1)-(9). Ifthe LG. undertakes to do so, a
petitioner may attempt to limit or nullify the proposed enhancement through proof of
certain mitigating factors set out at 42 C.F.R. §§ 1001.102(c)(1)-(3).

In this case, the I.G. has asserted the presence of two aggravating factors. The first
aggravating factor on which the L.G. relies is present when “[t]he acts resulting in the
conviction, or similar acts . . . caused . . . a financial loss to a Government program . . . of
$5,000 or more.” 42 C.F.R. § 1001.102(b)(1). Petitioner was ordered to pay $500,000 in
restitution as part of his sentence. His criminal conduct resulted in a loss to the Medicaid
program of over $400,000, well in excess of $5,000. The LG. has established this first
aggravating factor.

The second aggravating factor cited by the LG. is that incarceration was imposed, and
this factor is specified at 42 C.F.R. § 1001.102(b)(5). The sentence imposed by the
criminal court included a significant period of incarceration. Petitioner was sentenced to
10 years in prison. This is significant incarceration time and underscores the seriousness
of his crimes. The I.G. has established this second aggravating factor.

In arguing that a mitigating factor is present, Petitioner reiterates that his conviction is not
“final,” “[uJntil a mandate is issued after the appeal is exhausted.” P. Br. at 3. As I have
discussed above, Petitioner’s appeal of his conviction has no bearing on the issues before
me. There is no dispute that Petitioner was convicted within the meaning of section
1128(a)(1) of the Act, and there may be no collateral attack before me of the conviction
that is the basis of the exclusion. Furthermore, when the I.G. has offered evidence of
aggravating factors, the only mitigating factors that may be considered are those specified
at 42 C.F.R. §§ 1001.102(c)(1)-(3).

Because Petitioner appears here pro se, I have taken care in reading his brief and his
request for hearing, guided by the Departmental Appeals Board’s reminders that pro se
litigants should be offered “some extra measure of consideration” in developing their
records and their cases. Louis Mathews, DAB No. 1574 (1996); Edward J. Petrus, Jr.,
M.D., DAB No. 1264 (1991). I have reviewed the documents and searched for any
arguments or contentions relative to the mitigating factors specified in the regulations. I
find that Petitioner has not asserted the existence of any of the mitigating factors set out
at 42 C.F.R. §§ 1001.102(c)(1)-(3).

I conclude that the two aggravating factors present in this case justify significantly
increasing the period of exclusion beyond the five-year minimum. The amount of the
financial loss to the Medicaid program was high, and the seriousness of Petitioner’s
crimes is highlighted by the 10-year prison sentence imposed by the court. I find that it is
not unreasonable for Petitioner to be excluded from participation in Medicare, Medicaid,
and all federal health care programs for 20 years.

IV. Conclusion

Based on my review of all of the evidence, I find that the I.G. properly excluded
Petitioner from participation in Medicare, Medicaid, and all federal health care programs.
I also find that the 20-year exclusion imposed by the LG. is reasonable based on the
evidence in this case.

/s/
Alfonso J. Montafio
Administrative Law Judge
